Citation Nr: 1431106	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied service connection for a heart disorder (listed as coronary artery disease/cardiomyopathy), to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  

In August 2013, the Board remanded this appeal for further development.  

The issue has been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in August 2013, partly to schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed heart disorder.  The examiner was to provide an opinion as to whether it was at least as likely as not (a 50 percent or greater probability) that any currently diagnosed heart disorders were related to and/or had their onset during the Veteran's period of service.  

The August 2013 remand also directed that the examiner provide an opinion as to whether the Veteran's service-connected major depressive disorder with an anxiety disorder caused or aggravated any diagnosed heart disorders.

Pursuant to the August 2013 remand, the Veteran was afforded a VA ischemic heart disease examination in November 2013; the claim file was reviewed.  The diagnoses were atherosclerotic heart disease, with a date of diagnosis of 1971 reported by the Veteran, and cardiomyopathy, with a date of diagnosis of about 2001 reported by the Veteran.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner also opined that the claimed ischemic heart disease was not at least as likely as not incurred in service or caused by the service-connected depression and anxiety episodes.  The Veteran reported that following moderate activity, he had increased fatigue following his discharge in 1971, which he ascribed to atherosclerotic heart disease.  The examiner indicated that, during the thirty-year interval to a stent placement, there was no documentation of atherosclerotic heart disease or cardiomyopathy.  The examiner found no evidence that the service-connected depression and anxiety episodes caused the claimed atherosclerotic heart disease or cardiomyopathy.  The examiner stated that anxiety episodes with resultant tachycardia would result in increased myocardial oxygenation demand which would exacerbate myocardial ischemia.  

It is unclear whether the examiner was simply stating that anxiety episodes could exacerbate myocardial ischemia, or that such occurred in the Veteran's case.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The November 2013 VA ischemic heart disease  examination report did not comply with the August 2013 remand instructions, and the Board must remand this claim for a complaint opinion.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for heart problems since January 2014.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Make arrangements for the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) to be forwarded to the examiner who conducted the November 2013 VA ischemic heart disease examination.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current heart disorders.  

Based on a review of the claim file, examination of the Veteran if deemed necessary, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed heart disorders, are related to and/or had their onset during his period of service.  

The examiner must specifically opine as to whether the Veteran's service-connected major depressive disorder with an anxiety disorder caused or aggravated any diagnosed heart disorders.  

The report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

In the event the examiner who conducted the November 2013 VA ischemic heart disease examination is not available, the claim folder must be reviewed by another examiner.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


